Citation Nr: 1412241	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, with subsequent periods of reserve duty.

The matters of entitlement to a TDIU and service connection for peripheral artery disease are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The matter of entitlement to service connection for prostate cancer is before the Board on appeal from a December 2010 rating decision of the Muskogee, Oklahoma VARO.  A notice of disagreement was received in June 2011, separate statements of the case were issued in October 2011 appeal, and a substantive appeal was received in November 2011.  In March 2013, the Veteran testified at a Video Conference hearing before the undersigned; a transcript is included in the record.

During his October 2012 hearing before a Decision Review Officer (DRO), the Veteran indicated his chronic left shoulder strain, posttraumatic stress disorder (PTSD), and bilateral pes planus with bilateral plantar heel spurs and bilateral leg cramps had worsened.  The RO ordered new examinations for these conditions, but nothing in the record indicates that formal development of increased rating claims was initiated.  Thereafter, he again indicated that his left shoulder had worsened during his March 2013 Board hearing, and in a subsequent July 2013 letter, that both his chronic left shoulder strain and PTSD had worsened since his most recent evaluations (in October and November 2012).  As such, the Board finds that the issues of entitlement to an increased rating for PTSD, chronic left shoulder strain, and bilateral pes planus with bilateral plantar heel spurs and bilateral leg cramps have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is an electronic claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board observes that records were submitted by the Veteran and received at the Board on March 10, 2014, without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  These records include an application for TDIU, VA Form 21-8940, and a completed Request for Employment Information, VA Form 21-4192.  They do not pertain to the claim adjudicated below, but are pertinent to the TDIU claim on appeal.  However, as the Veteran's TDIU claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he intended to withdraw his appeal seeking service connection for peripheral artery disease; there is no question of fact or law remaining before the Board in these matters.

2.  No complaints, treatment, or diagnoses related to his prostate were noted in service; prostate cancer was not diagnosed in the first postservice year; the Veteran was not exposed to herbicide; and prostate cancer is not otherwise related to service.


CONCLUSIONS OF LAW

1.  With respect to the claim of entitlement to service connection for peripheral artery disease, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Service connection for prostate cancer is not warranted, to include presumptively as a chronic disease or as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under applicable law, a medical examination and/or opinion is deemed 'necessary' if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

As the Veteran has expressed his intent to withdraw his appeal in the matter of entitlement to service connection for peripheral artery disease and the matter of entitlement to a TDIU is being remanded for further development, there is no reason to discuss the impact of the VCAA on these matters.

With respect to the matter of entitlement to service connection for prostate cancer, an October 2010 letter prior to the RO's initial December 2010 rating decision explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and the criteria for disability ratings and effective dates.  

The Veteran's service treatment records (STRs) are associated with his claims file, pertinent postservice treatment records have been secured, and a VA examination report was prepared in April 2011.  

The Board recognizes no medical etiology opinion has been obtained in connection with the prostate cancer claim.  However, the record is completely devoid of any competent and credible evidence to show that the Veteran had prostate cancer during service or within the first post-service year, or that the currently shown prostate disorder may otherwise "be associated" with an event, injury, or disease in service.  As a result, no medical opinion is required.

The Board also notes that efforts have been made to verify service in the Republic of Vietnam, but that no conclusive evidence of such was found.  Notably, the Veteran has not alleged that he had in-country service, as he indicated he was aboard the U.S.S. Kitty Hawk in the waters near Vietnam.  In light of the above, the Board finds that VA has satisfied its duty to assist in the development of this matter.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  He also has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

At the outset, the Board will address the matter of entitlement to service connection for peripheral artery disease, as it has been withdrawn by the Veteran.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement dated and received by the Board in December 2013, and then again at his March 2013 Video Conference hearing, the Veteran indicated his intent to withdraw his appeal seeking service connection for peripheral artery disease.  As there is no allegation of error or fact or law for appellate consideration on these claims, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.

Turning to the matter of entitlement to service connection for prostate cancer, applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

In addition, certain disabilities associated with exposure to herbicide agents (i.e. Agent Orange), such as prostate cancer, are considered to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more at any time after service.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include herbicide, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The U.S. Court of Appeals for the Federal Circuit held in Hass v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) that Veterans must have set foot on the landmass of the country of Vietnam, or served in the inland waters of Vietnam to benefit from the presumption.

Certain other disabilities, such as malignant tumors, are also presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more during service, or within the first postservice year.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The Veteran contends that his current prostate cancer is related to his service, including as due to herbicide exposure.

Urinalysis tests were negative on July 1967 separation examination and on April 1973 examination at enlistment with the Oklahoma National Guard.  Subsequent STRs include no complaints, treatment, or diagnoses associated with prostate cancer.  

Elevated prostate specific antigens (PSAs) were noted in a March 2007 VA treatment record from the Oklahoma City (OKC) VA Medical Center (MC).  The Veteran was followed at the OKC VAMC, and subsequently diagnosed with prostate cancer in September 2010.  Thereafter, VA treatment records show he received radiation treatment at the VAMC.  On April 2011 VA examination, the Veteran was again diagnosed with prostate cancer, and he reported his initial diagnosis came in September 2010 from the OKC VAMC.  He also reported that the condition began unknown and denied sustaining trauma to the genitals or genitourinary system.

At his March 2013 Board hearing, the Veteran indicated onset of prostate cancer was approximately five years prior, and that he was still going to the urologist and receiving radiation therapy at the time.

It is not in dispute that the Veteran has a current diagnosis of prostate cancer; both VA treatment records and the April 2011 VA examination report confirm this diagnosis, and the evidence indicates he has received VA radiation therapy for such disability.  

Initially, the Board notes that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service.  In January 2010, the Compensation and Pension Service (C&P) published a Bulletin with a list of ships that had confirmed exposure to herbicides.  Thereafter, a May 2011 Bulletin provided a list of ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  That list was most recently updated by C&P in November 2012.  The U.S.S. Kitty Hawk is not listed in any of these lists.  

A service department inquiry found the Veteran was assigned to a heavy attack unit in Vietnam that could have been assigned to ship or to shore, with no conclusive evidence of in-country service.  During his March 2013 Board hearing, his representative testified that he was aboard three aircraft carriers in the Navy, specifically indicating he served aboard the U.S.S. Kitty Hawk during his time in Vietnam.  The Veteran testified that he was "in the Vietnam area," with his representative later indicating he was in the waters near Vietnam.  The Veteran then stated his job on all three aircraft carriers was on the flight deck as a mechanic, and that he had never worked on helicopters.  Notably, the Veteran has never specifically contended that he set foot within Vietnam or was otherwise exposed to herbicide agents.  

In light of the above, the Board concludes that the Veteran was not exposed to herbicides in service.  Moreover, nothing in the record indicates prostate cancer manifested to a compensable degree during or within a year after service.  Accordingly, the presumptive provisions of 38 C.F.R. § 3.307 do not apply.  Consequently, what the Veteran must show to substantiate his claims is that his prostate cancer first manifested (to any degree) during service and has persisted, or that it is otherwise related to service.  

Nothing in the record shows treatment, complaints, or diagnoses for prostate cancer or any related conditions during any period of service (to include subsequent periods of reserve duty), or within the first year after separation from active duty.  Moreover, an initial diagnosis did not occur until September 2010, several decades after separation.  The Board notes that the Veteran testified at his March 2013 hearing that onset occurred circa 2008.  Regardless of whether prostate cancer was first diagnosed in 2008 or 2010, the fact remains that his initial diagnosis came many years after his active military service ended.  The Board also notes elevated PSAs are first recorded in March 2007 records, still several decades after separation and over 15 years after discharge from the Oklahoma National Guard.  As there is no evidence suggesting the Veteran's prostate cancer, or any associated injuries or diseases, were incurred during service, a threshold element of service connection has not been met.  Service connection is therefore also not warranted on any direct basis.

In light of the above, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's prostate cancer is related to his service, to include presumptively as a chronic disease or as due to herbicide exposure.  Accordingly, the benefit-of-the-doubt rule is not applicable here, and service connection is not warranted on any basis.  The appeal must be denied.


ORDER

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.


REMAND

The Veteran has advanced a claim of entitlement to a TDIU.  Currently, he is service connected for PTSD at 50 percent, a right shoulder disability at 30 percent, a left shoulder disability at 20 percent, bilateral pes planus at 10 percent, tinnitus at 10 percent, and hearing loss at 0 percent.  He has a combined rating of 80 percent.  

While the record contains opinions regarding the individual occupational effects of his various service connected disabilities, there is no opinion which addresses the combined effect of all his service connected disabilities on his ability to maintain substantially gainful employment that considers his physical limitations in conjunction with his education, skills, training, and experience.  As such, a supplemental medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the record to be forwarded to an appropriate medical professional for review and an advisory medical opinion regarding the impact of all of the Veteran's service-connected disabilities on his employability.  

The opinion provider should describe, in light of the Veteran's employment history, educational and vocational background, the impact of the Veteran's service-connected disabilities:  PTSD, status post right rotator cuff tear, chronic left shoulder strain, bilateral pes planus, tinnitus, and bilateral hearing loss, on his occupational and social functioning.  The examiner should specifically opine as to the severity of these disabilities, and whether, taken together, they alone rendered him unable to secure and follow a substantially gainful occupation, without regard to age or nonservice-connected disabilities.  For purposes of the examination, the examiner should take as fact that the Veteran has completed three years of college and worked full-time as a police officer and as a courthouse security officer from 2004 to January 2011.  

The consulting provider must explain the rationale for all opinions offered.  If the consulting provider indicates that the opinions sought cannot be offered without another examination of the Veteran, such examination should be scheduled. 

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


